United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3153
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

      Deshawn Myrick, also known as Ricky Cooper, also known as Shakey

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                           Submitted: January 18, 2016
                             Filed: January 28, 2016
                                  [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

     At a supervised-release revocation hearing, the district court1 found that
Deshawn Myrick had committed several Grade C violations of his release conditions

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
while serving a term of supervised release on a federal criminal sentence. The court
revoked supervised release and imposed a revocation sentence of 4 months in prison
and 56 months of supervised release. On appeal, Myrick contends that the new
supervised release term is substantively unreasonable. Upon careful review of the
record, including the district court’s comments at the revocation hearing about
Myrick’s criminal history, substance abuse, and supervised-release violations, we
conclude that the court did not abuse its discretion. See United States v. Asalati, 615
F.3d 1001, 1006 (8th Cir. 2010) (standard of review). The judgment is affirmed, and
we grant counsel leave to withdraw.
                       ______________________________




                                         -2-